Exhibit 10.2




BACKSTOP AGREEMENT
AMONG
FORBES ENERGY SERVICES LTD.
AND
CERTAIN LENDERS
_______________
Dated as of December 21, 2016









--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1
The Funding Option
2


2
Put Option
3


3
Funding Fee
4


4
The Backstop Lenders’ Commitments
4


5
The Company’s Commitments
5


6
Backstop Lender Replacement Backstop
5


7
Representations and Warranties of the Company
6


8
Representations and Warranties of the Backstop Lenders
13


9
Additional Covenants of the Company
14


10
Additional Covenant of the Backstop Lenders: Approvals
16


11
Conditions to the Obligations of the Backstop Lenders
16


12
Conditions to the Obligations of the Company
18


13
Survival of Representations and Warranties
18


14
Termination
18


15
Indemnification Obligations
21


16
Notices
24


17
Survival
25


18
Assignment; Third Party Beneficiaries
25


19
Complete Agreement
26


20
Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury
26


21
Counterparts
26


22
Action by, or Consent or Approval of, the Backstop Lenders
26


23
Amendments and Waivers
27


24
Specific Performance
27


25
Other Interpretive Matters
27














--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
Agreement
1
 
Lender Percentages
1
Backstop Commitments
4
 
Lender Replacement
6
Backstop Lenders
1
 
Lender Replacement Funds
6
Backstop Premium
5
 
Lender Replacement Notice
5
Bankruptcy Code
1
 
Lender Termination
5
Bankruptcy Court
1
 
Losses
21
Business Day
2
 
Material Adverse Effect
7
Chapter 11 Cases
1
 
Outside Date
18
Company
1
 
Participating Lender
6
Company Replacement Notice
5
 
Petition Date
1
Confirmation Date
18
 
Plan
1
Confirmation Order
1
 
Plan Effective Date
1
Credit Agreement
1
 
Purchase Notice
4
Debtors
1
 
Put Option
3
Defaulting Lender
5
 
Put Option Exercise Period
3
Disclosure Statement
13
 
Replacement Right
5
Environmental Law
9
 
Requisite Lenders
2
Exchange Act
8
 
Restructuring Support Agreement
1
Exchange Act Documents
8
 
Rights Expiration Time
2
Final Replacement Notice
6
 
Satisfaction Notice
4
Funding Price
1
 
Subscription Agent
2
Hazardous Materials
9
 
Subscription Documents
3
HSR Act
14
 
Taxes
11
Indemnified Claim
21
 
Terminating Lender
5
Indemnified Person
20
 
Termination Fee
20
Intellectual Property Rights
10
 
Transaction Expenses
5
Lender Default
5
 
Unsubscribed Term Loan
1














--------------------------------------------------------------------------------








BACKSTOP AGREEMENT
BACKSTOP AGREEMENT (the “Agreement”), dated as of December 21, 2016, among
Forbes Energy Services Ltd., a Texas corporation (the “Company”), and each of
the undersigned parties identified on the signature pages hereto (each, a
“Backstop Lender” and collectively, the “Backstop Lenders”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Restructuring Support Agreement (as defined below).
WHEREAS, the Company and certain of its subsidiaries (collectively, the
“Debtors”) will file voluntary petitions for relief (the “Chapter 11 Cases”)
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq. (the “Bankruptcy Code”) before the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) (the date of such filings
being referred to herein as the “Petition Date”);
WHEREAS, certain creditors of the Company have entered into a Restructuring
Support Agreement, dated as of the date hereof (the “Restructuring Support
Agreement”), pursuant to which such creditors have agreed to, among other
things, vote in favor of the pre-packaged plan of reorganization, to be filed in
connection with the Debtors’ Chapter 11 Cases, and attached as Exhibit A to the
Restructuring Support Agreement (the “Plan”).
WHEREAS, subject to the Bankruptcy Court’s entry of an order confirming the Plan
(the “Confirmation Order”), consummation of the Plan, and the other conditions
specified in Section 11 and Section 12, the Company proposes to enter into a
credit agreement (the “Credit Agreement”) for a new first lien term loan (the
“Term Loan”) in an aggregate amount of $50,000,000 (the “Term Loan Amount”);
WHEREAS, subject to the Bankruptcy Court’s entry of the Confirmation Order,
consummation of the Plan, and the other conditions specified in Section 11 and
Section 12, the Company proposes to offer to each holder of a Noteholder Claim
(the “Note Claims”) who is an accredited investor and, together with its
respective affiliates, owns in excess of $5,600,000 or 2% of the outstanding
principal amount of the Notes (each, an “Eligible Offeree,” and collectively,
the “Eligible Offerees”) the option to fund (the “Funding Option”) such Eligible
Offeree’s pro rata portion of the Term Loan;
WHEREAS, in order to facilitate the Funding Option, pursuant to this Agreement,
and subject to the terms, conditions and limitations set forth herein, (A) each
Backstop Lender, severally and not jointly, has agreed to (i) fund (the
“Backstop Lenders’ Commitments”), on the effective date of the Plan (the “Plan
Effective Date”), such Backstop Lender’s percentage, as set forth on Exhibit A
(the “Backstop Lender Percentages”), of the aggregate principal amount of the
Term Loan minus the aggregate principal amount of Term Loan funded pursuant to
the Funding Option on or before the Expiration Time (as hereinafter defined)
(such remaining Term Loan, in the aggregate, the “Unsubscribed Term Loan”) and
(ii) sell its Put Option (as defined below) to the Company, and (B) the Company
agrees to (i) acquire a Put Option from each Backstop Lender and (ii) in
consideration for the Backstop Commitments (as defined below),





--------------------------------------------------------------------------------





pay the Backstop Put Premium (as defined below) to the Backstop Lenders on the
Plan Effective Date;
WHEREAS, the Company will conduct the Funding Option pursuant to the Plan and
consistent with the terms of this Agreement; and
WHEREAS, for purposes of this Agreement, the “Requisite Backstop Lenders” shall
mean those Backstop Lenders holding a majority of the Backstop Commitments (as
set forth on Exhibit A) held by all Backstop Lenders.
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the Company and the Backstop Lenders agree as follows:

1.The Funding Option. The Funding Option will be conducted as follows:
(a)    Subject to the terms and conditions of this Agreement, the Company hereby
determines to offer each Eligible Offeree, as of a record date to be determined
by the Company, the opportunity to participate in and fund the Term Loan by
committing to and lending a portion of the entire amount of the Term Loan, in
each case equal to each Eligible Offeree’s pro rata portion of the Term Loan.
(b)    Each Eligible Offeree will be provided with a subscription form (a
“Subscription Form”, a form of which is attached hereto as Exhibit B) which
shall include the ability to participate in a subscription option (the
“Subscription Option”).
(c)    Pursuant to the Subscription Option, each Eligible Offeree shall have the
option to fund all, but not less than all, of its pro rata portion of the Term
Loan. For purposes of this Section 1(c), “pro rata” shall equal a fraction the
numerator of which is the principal amount of Notes held by an Eligible Offeree
and the denominator of which is the aggregate principal amount of all
outstanding Notes.
(d)    [Reserved].
(e)    [Reserved].
(f)    The Company will provide, or cause to be provided, to each Eligible
Offeree a Subscription Form, whereby each Eligible Offeree may exercise its
Subscription Option. The Subscription Option may be exercised during a specified
period, which period will commence on the date the Subscription Forms are
distributed and will end at the Expiration Time. For purposes of this Agreement,
the “Expiration Time” means 5:00 p.m. New York City time on such date that the
Company, subject to the approval of the Requisite Backstop Lenders, may specify
in a notice provided to the Eligible Offerees. For purposes of this Agreement,
“Business Day” means any day of the year on which national banking institutions
in New York City are open to the public for conducting business and are not
required or authorized to close. In order to exercise a


2
  



--------------------------------------------------------------------------------





Subscription Option, each Eligible Offeree shall, prior to the Expiration Time,
(i) return a duly executed Subscription Form to the subscription agent for the
Funding Option selected by the Company (the “Subscription Agent”); (ii) return a
duly executed a signature page to the Credit Agreement, (iii) return a duly
completed and executed administrative agent questionnaire, (iv) return a duly
executed certificate of Eligible Offeree, which shall include a certification
that the Eligible Offeree is an accredited investor ((i)-(iv) collectively,
together with the Subscription Form, referred to as the “Subscription
Documents”); and (v) fund an amount equal to the portion of the Term Loan
elected to be funded by such Eligible Offeree pursuant to their Subscription
Option (net of fees), by wire transfer of immediately available funds prior to
the Expiration Time to an account established by the Subscription Agent for the
Funding Option.
(g)    The portion of Term Loan funded by an Eligible Offeree who elects to fund
such Term Loan shall be rounded down to the nearest ten thousand dollar
increment.
(h)    If the Subscription Agent for any reason does not receive from an
Eligible Offeree both a timely and duly executed Subscription Documents and
timely payment for the Term Loan being funded by such Eligible Offeree, unless
otherwise approved by the Company and the Requisite Backstop Lenders, such
Eligible Offeree shall be deemed to have relinquished and waived its right to
participate in the Funding Option.
(i)    [Reserved].
(j)    If, following the Subscription Option, the Company has received less than
$50,000,000 of aggregate subscriptions, the Backstop Lenders will fund the
Unsubscribed Term Loan, as set forth in Section 4.

2.    Put Option.
(a)    Sale of Put Option. The Company hereby agrees to purchase from each
Backstop Lender, and each Backstop Lender hereby agrees to sell to the Company,
an irrevocable put option (the “Put Option”) requiring such Backstop Lender to
fund, on the Plan Effective Date, its Backstop Lender Percentage of the
Unsubscribed Term Loan, if any, as of the Expiration Time.
(b)    Put Option Exercise Period. Each Put Option is exercisable during the
time between the Expiration Time and prior to the Plan Effective Date (the “Put
Option Exercise Period”).
(c)    Exercise of Put Option. Upon the exercise of a Put Option by the Company
with respect to a Backstop Lender, this Agreement shall become a contract by
such Backstop Lender to fund such Backstop Lender’s Backstop Lender Percentage
of the Unsubscribed Term Loan, if any, and such Backstop Lender shall fund, on
the Plan Effective Date, subject to the terms and conditions as set forth
herein, such Backstop Lender’s Backstop Lender Percentage of the Unsubscribed
Term Loan, if any. The Company shall be deemed to have exercised each Put Option
in full immediately prior to


3
  



--------------------------------------------------------------------------------





the end of the Put Option Exercise Period unless the Company shall have given
written notice to such Backstop Lender on or prior to such time that it has
elected not to exercise a Put Option. Any such election by the Company not to
exercise a Put Option shall not be effective and shall be void ab initio unless
consented to in writing by the Requisite Backstop Lenders, which consent shall
not be unreasonably withheld.
(d)    Put Option Termination. Each Backstop Lender’s obligations with respect
to its Put Option shall terminate automatically, without any further action by
the Company or any Backstop Lender, if (i) the Company has given written notice,
with the prior written consent of the Requisite Backstop Lenders, to the
Backstop Lenders that it has elected not to exercise its Put Option pursuant to
Section 2(c) hereof, (ii) upon valid termination of this Agreement by all
Parties hereto pursuant to its terms, or (iii) this Agreement has been
terminated by a Backstop Lender in accordance with its terms, in which case only
the obligations of such Terminating Backstop Lender shall automatically
terminate.

3.    Funding Fee
(a)    [Reserved].
(b)    On the Plan Effective Date, any Eligible Offeree who subscribes for and
funds the Term Loan pursuant to the requirements of Section 1 shall receive its
pro rata portion of a funding fee, payable in cash, of $3,000,000 (the “Funding
Fee”).
(c)    For purposes of this Section 3, “pro rata” shall equal a fraction the
numerator of which is an Eligible Offeree’s funded amount of the Term Loan and
the denominator of which is $50,000,000.

4.    The Backstop Lenders’ Commitments.
(a)    No less than three (3) Business Days before the Plan Effective Date, the
Company shall deliver to counsel to the Backstop Lenders, by email and facsimile
transmission, a certification by an authorized signatory of the Company
providing either (i) a true and accurate calculation of the amount of the
Unsubscribed Term Loan (a “Purchase Notice”) along with each Backstop Lender’s
percentage of the Unsubscribed Term Loan required to be funded or (ii) in the
absence of any Unsubscribed Term Loan, the fact that there is no Unsubscribed
Term Loan and that the commitment of the Backstop Lenders hereunder to fund the
Unsubscribe Term Loan are terminated (a “Satisfaction Notice”). The Company
agrees to promptly provide any written backup, information and documentation
relating to the information contained in the applicable Purchase Notice as any
Backstop Lender may reasonably request.
(b)    On the basis of the representations and warranties contained herein, but
subject to the conditions set forth in Section 11, each of the Backstop Lenders,
severally and not jointly, agrees to fund, on the Plan Effective Date:
(i)    its Subscription Option; and


4
  



--------------------------------------------------------------------------------





(ii)    the Unsubscribed Term Loan, if any, it is required to fund pursuant to a
duly exercised Put Option pursuant to the terms hereof (together, the “Backstop
Commitments”).
(c)    On the Plan Effective Date, each Backstop Lender shall deliver to the
Company (i) a duly executed signature page to the Credit Agreement, (ii) a duly
completed and executed administrative agent questionnaire and (iii) a duly
executed accredited investor questionnaire certifying that the Eligible Offeree
is an accredited investor.
(d)    On the Plan Effective Date, the Backstop Lenders will fund only such
amount of the Unsubscribed Term Loan as is listed in the Purchase Notice,
without prejudice to the rights of the Company or the Backstop Lenders to seek
later an upward or downward adjustment if the amount of the Unsubscribed Term
Loan in such Purchase Notice is inaccurate.

5.    The Company’s Commitments
(a)    On the basis of the representations and warranties herein contained, but
subject to the entry of the Confirmation Order, as consideration for the
Backstop Lenders’ Commitments and the other undertakings of the Backstop Lenders
herein, including the Put Option, the Company will pay to the Backstop Lenders,
in the aggregate, on the Plan Effective Date, a nonrefundable premium in the
amount of $2,000,000 (the “Backstop Put Premium”), which shall be payable in
cash to each Backstop Lender based on the Backstop Lender Percentages (as set
forth on Exhibit A) whether or not the Put Option is exercised.
(b)    Subject to the entry of the Confirmation Order, which order shall approve
this Section 5(b), upon consummation of the Plan, the Company will reimburse or
pay, as the case may be, the out-of-pocket expenses reasonably incurred by the
Backstop Lenders whether prior to or after the date hereof (collectively,
“Transaction Expenses”), including all reasonable fees with respect to and in
connection with the negotiation, documentation and execution of the transactions
and agreements contemplated herein, and including, but not limited to all
reasonable fees, expenses and costs relating to the Company’s Chapter 11 Cases
and including all reasonable fees and expenses of (i) Fried, Frank, Harris,
Shriver & Jacobson LLP and McKool Smith PC, counsel to the Backstop Lenders and
(ii) FTI Consulting, Inc., as advisor to the Backstop Lenders.

6.    Backstop Lender Replacement Backstop.
(a)    Replacement Option. If any Backstop Lender (i) defaults on any of its
Backstop Commitment obligations under this Agreement (such default, an “Backstop
Lender Default”, and such Backstop Lender a “Defaulting Backstop Lender”), or
(ii) validly terminates this Agreement, (such termination, an “Backstop Lender
Termination” and such Backstop Lender, a “Terminating Backstop Lender”), the
Company shall, within two (2) Business Days thereof, provide written notice (a


5
  



--------------------------------------------------------------------------------





“Company Replacement Notice”) to each Non-Defaulting or Non-Terminating Backstop
Lender (as applicable) of such Backstop Lender Default or Backstop Lender
Termination (as applicable). Each Non-Defaulting or Non-Terminating Backstop
Lender (as applicable) shall then have the option (the “Replacement Option”),
but not the obligation, to, within five (5) Business Days of receipt of a
Company Replacement Notice to provide written notice (a “Backstop Lender
Replacement Notice”) to the Company and the other Backstop Lenders that such
Backstop Lender agrees to be subject to the Put Option for up to 100% of the
Defaulting Backstop Lenders’ or the Terminating Backstop Lenders’ (as
applicable) Backstop Commitment (an “Backstop Lender Replacement”, and such
Backstop Lender, a “Participating Backstop Lender”), to be allocated to each
Participating Backstop Lender based on its Backstop Lender Percentage in the
event of oversubscription (adjusted, as applicable, for the removal of any
Terminating Backstop Lender, any Defaulting Backstop Lender and any Backstop
Lender not wishing to exercise its Replacement Option) on the terms and subject
to the conditions set forth in this Agreement.
(b)    In the event the Participating Backstop Lenders, in the aggregate, elect
to assume and exercise more than 100% of the Defaulting Backstop Lenders’ or the
Terminating Backstop Lenders’ (as applicable) rights and obligations under this
Agreement, the allocation of such rights and obligations to each Participating
Backstop Lender shall be adjusted down proportionate to their respective
Backstop Lender Percentages, so that the aggregate allocation to the
Participating Backstop Lenders equals 100% of the Defaulting Backstop Lenders’
or Terminating Backstop Lenders’ (as applicable) obligations under this
Agreement. Within two (2) Business Days following of the deadline for submission
of Backstop Lender Replacement Notices to the Company, and subject to receipt by
the Company of such Backstop Lender’s Replacement Notice, the Company shall
provide written notice (a “Final Replacement Notice”) to each Participating
Backstop Lender, if any, informing it of the total amount of the Unsubscribed
Term Loan (the “Backstop Lender Replacement Funds”) that the Participating
Backstop Lender is obligated to fund pursuant to the Backstop Lender
Replacement. Each Participating Backstop Lender must deliver the Backstop Lender
Replacement Funds by wire transfer of immediately available funds to the account
specified by the Company to the Participating Backstop Lenders (i) on the Plan
Effective Date, if the Plan Effective Date has not occurred or (ii) within two
(2) Business Days following receipt of the Final Replacement Notice if the Plan
Effective Date has occurred.
(c)    For the avoidance of doubt, the assumption by any Participating Backstop
Lender of any Defaulting Backstop Lender’s obligations under this Agreement
shall not relieve such Defaulting Backstop Lender of its liability for breach of
this Agreement.

7.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Backstop Lenders as set forth below. Except
for representations, warranties and agreements that are expressly limited as to
their date, each representation, warranty and agreement is made as of the date
hereof.


6
  



--------------------------------------------------------------------------------





(a)    Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Texas and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted. The Company is duly qualified or
authorized to do business and is in good standing under the laws of each
jurisdiction in which it owns or leases real property or in which the conduct of
its business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing in each non-Texas jurisdiction would not be reasonably likely to
result in a Material Adverse Effect (as defined in Section 7(e) hereof).
(b)    Power and Authority.
(i)    The Company has the requisite corporate power and authority to enter
into, execute and deliver this Agreement and, subject to entry of the
Confirmation Order and consummation of the Plan, to perform its obligations
hereunder. The Company has taken all necessary corporate action required for the
due authorization, execution, delivery and performance by it of this Agreement.
(ii)    The Company has the requisite corporate power and authority to execute
the Plan and to file the Plan with the Bankruptcy Court and, subject to entry of
the Confirmation Order and consummation of the Plan, to perform its obligations
thereunder, and will have taken all necessary corporate action required for the
due authorization, execution, delivery and performance by it of the Plan.
(c)    Execution and Delivery; Enforceability.
(i)    The Plan will be duly and validly filed with the Bankruptcy Court by the
Company in accordance with Section 9(a) and, upon entry of the Confirmation
Order and consummation of the Plan, will constitute the valid and binding
obligation of the Company, enforceable against it in accordance with its terms.
(d)    Authorized Capital. Upon the Plan Effective Date, the authorized capital
of the Company will conform to the authorized capital set forth in the Plan and
Disclosure Statement.
(e)    No Conflict. Subject to entry of the Confirmation Order and consummation
of the Plan and the execution and delivery (or, with respect to the Plan, the
filing with the Bankruptcy Court) by the Company of this Agreement and the Plan
and compliance by it with all of the provisions hereof and thereof and the
consummation of the transactions contemplated hereby and thereby: (i) will not
conflict with or result in a breach or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time, or both), or result, except to the extent expressly provided in or
contemplated by the Plan, in the acceleration of, or the creation of any lien
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company is a party or by which the Company is bound
or to which any of their properties or assets is subject; (ii) will not result
in any violation of the


7
  



--------------------------------------------------------------------------------





provisions of the organizational documents of the Company; and (iii) assuming
the accuracy of the Backstop Lenders’ representations and warranties in
Section 8, will not result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of their
properties, except in any such case described in clause (i) or clause (iii), as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” means a material adverse effect on (A) the business, assets, properties,
results of operations or financial condition of the Company or (B) the ability
of the Company, subject to the approvals and other authorizations set forth in
Section 7(f), to consummate the transactions contemplated by this Agreement or
the Plan, other than, with respect to clauses (A) and (B), the effect: (1)
resulting from the filing of the Chapter 11 Cases or the public announcement
thereof, any reasonably anticipated effects thereof or from any action approved
by the Bankruptcy Court; (2) resulting from the public announcement of this
Agreement, compliance with terms of this Agreement or the consummation of the
transactions contemplated hereby; or (3) resulting from any act or omission of
the Company taken with the prior written consent of the Requisite Backstop
Lenders.
(f)    Consents and Approvals. Assuming the accuracy of the Backstop Lenders’
representations and warranties in Section 8 and subject to confirmation of the
Plan, no consent, approval, authorization, order, registration or qualification
of or with any court or governmental agency or body having jurisdiction over the
Company or any of their properties is required for the commencement or the
consummation of the Funding Option by the Company and the execution and delivery
by the Company of this Agreement or the Plan and performance of and compliance
by the Company with all of the provisions hereof and thereof (including payment
of the Backstop Put Premium and Transaction Expenses of the Backstop Lenders as
required hereby) and the consummation of the transactions contemplated hereby
and thereby, except (i) the entry of the Confirmation Order and (ii) such
consents, approvals, authorizations, registrations or qualifications the absence
of which would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
(g)    Financial Statements. The financial statements and the related notes
thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in the documents filed by the Company with the SEC
under the Securities Exchange Act of 1934 and the rules and regulations of the
SEC thereunder (the “Exchange Act”) as of December 31, 2015 and for the year
then ended and as of each of March 31, 2016, June 30, 2016 and September 30,
2016, and for the quarterly and year to date periods then ended (the “Exchange
Act Documents”) present fairly in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates indicated
and the results of their operations and their cash flows for the periods
specified provided that the quarterly statements have certain condensed
presentations. Such financial statements have been prepared in conformity with
generally accepted


8
  



--------------------------------------------------------------------------------





accounting principles applied on a consistent basis throughout the periods
covered thereby (except as disclosed in the Exchange Act Documents).
(h)    Exchange Act Documents. The Exchange Act Documents, when they became
effective or were filed with the SEC, as the case may be, conformed in all
material respects to the requirements of the Exchange Act, and none of such
Exchange Act Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and any further documents so filed and incorporated
by reference when such documents are filed with the SEC, will conform in all
material respects to the requirements of the Exchange Act, and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(i)    No Violation. The Company is not, except as a result of the Chapter 11
Cases or as disclosed prior to the date of this Agreement in the Exchange Act
Documents, in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(j)    Legal Proceedings. Except as disclosed prior to the date of this
Agreement in the Exchange Act Documents, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
knowledge of the Company, threatened, in each case, to which the Company is or
may be a party or to which any property of the Company is or may be the subject
that, individually or in the aggregate would reasonably be expected to result in
a Material Adverse Effect.
(k)    No Broker’s Fees. The Company is not a party to any contract, agreement
or understanding with any person (other than this Agreement) that would give
rise to a valid claim against it or the Backstop Lenders for a brokerage
commission, finder’s fee or like payment in connection with the offering of the
Term Loan.
(l)    Absence of Certain Changes. Since September 30, 2016, no change, event,
circumstance effect, development, occurrence or state of facts has occurred or
exists that have had or are reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.
(m)    Environmental. Except as to matters that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (i) no
written notice, claim, demand, request for information, order, complaint or
penalty has been received by the Company, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
knowledge of the Company, threatened which allege a violation of or liability
under any Environmental Laws, in each case relating to the Company, (ii) the
Company is in compliance with Environmental Law and has


9
  



--------------------------------------------------------------------------------





obtained, maintains in full force and effect, and is in compliance with all
permits, licenses and other approvals currently required under any Environmental
Law for conduct of its business as presently conducted by the Company, and (iii)
no Hazardous Materials have been released by the Company at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the Company under any Environmental Laws. For purposes of this
Agreement, “Environmental Law” means all applicable foreign, federal, state and
local conventions, treaties, protocols, laws, statutes, rules, regulations,
ordinances, orders and decrees relating in any manner to contamination,
pollution or protection of the environment or exposure to hazardous or toxic
substances, materials or wastes, and “Hazardous Materials” means all materials,
substances, chemicals, or wastes (or combination thereof) that is listed,
defined, designated, regulated or classified as hazardous, toxic, radioactive,
dangerous, a pollutant, a contaminant, petroleum, oil, or words of similar
meaning or effect under any Environmental Law.
(n)     Insurance. The Company has insured its respective properties and assets
against such risks and in such amounts as are customary for companies engaged in
similar businesses. All premiums due and payable in respect of material
insurance policies maintained by the Company have been paid. As of the date
hereof, to the knowledge of the Company, the Company has not received notice
from any insurer or agent of such insurer with respect to any material insurance
policies of the Company of cancellation or termination of such policies, other
than such notices which are received in the ordinary course of business or for
policies that have expired in accordance with their terms.
(o)    Intellectual Property. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (i) the
Company owns, or possesses the right to use, all of the patents, patent rights,
trademarks, service marks, trade names, copyrights, licenses, domain names, and
any and all applications or registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of its business, without conflict with the rights of any other
person, (ii) to the knowledge of the Company, neither the Company nor any
Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by the Company,
is infringing upon, misappropriating or otherwise violating any valid
Intellectual Property Rights of any person, and (iii) no claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Company,
threatened.
(p)    No Undisclosed Relationship. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers and
5% stockholders of the Company, on the other hand, that is required by the
Exchange Act to be described in the Company’s filings with the SEC and that are
not so described in such filings, except for the transactions contemplated by
this Agreement.


10
  



--------------------------------------------------------------------------------





(q)    Money Laundering Laws. The operations of the Company are and have been at
all times, conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1970, the money laundering statutes of all
jurisdictions in which the Company operates (and the rules and regulations
promulgated thereunder) and any related or similar laws and no material legal
proceeding by or before any governmental entity or any arbitrator involving the
Company with respect to such laws is pending or, to the knowledge of the
Company, threatened.
(r)    Sanctions Laws. Neither the Company nor, to the knowledge of the Company,
any of its respective directors, officers, employees or other persons acting on
its behalf with express authority to so act are currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department. The Company will not directly or indirectly use the
proceeds of the Funding Option, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person, for the
purpose of financing the activities of any person that, to the knowledge of the
Company, is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department.
(s)    Foreign Corrupt Practices Act. The Company has no knowledge of any actual
or alleged material violations of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable anti-corruption or anti-bribery laws in any
jurisdiction other than the United States, by the Company or any of its
respective officers, directors, agents, distributors, employees or any other
person acting on behalf of the Company.
(t)    Taxes.
(i)    The Company and each of its subsidiaries have paid, or will pay in full
pursuant to the Plan, all material income, gross receipts, license, payroll,
employment, excise, severance, occupation, premium, windfalls profits, customs
duties, capital stock, franchise, profits, withholding, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other
taxes levied by a governmental authority, including interest and penalties
thereon (“Taxes”) imposed on it or its assets, business or properties, or, to
the extent not yet due, such Taxes have been accrued and fully provided for in
accordance with generally accepted accounting principles. The Company and each
of its subsidiaries has timely filed all returns, information statements or
reports required to be filed with any governmental authority with respect to
Taxes.
(ii)    There are no material Liens for Taxes on any asset of the Company or its
subsidiaries other than liens for Taxes not yet delinquent or for Taxes
contested in good faith by appropriate proceedings.
(iii)    The Company and its subsidiaries have no liability for any material
amount of Taxes of any other person or entity, either by operation of law, by
contract or as a transferee or successor. The Company and its subsidiaries are
not a party to any


11
  



--------------------------------------------------------------------------------





material Tax allocation or Tax sharing agreement with any third party (other
than an agreement entered into in the ordinary course of business consistent
with past practice (such as a lease or a license) the principal purpose of which
is not the sharing, assumption or indemnification of Tax).
(iv)    As of the date hereof, there is no outstanding audit, assessment,
dispute or claim concerning any material Tax liability of the Company and its
subsidiaries (taken as a whole), and the Company and its subsidiaries have not
received from any governmental authority any written notice regarding any
contemplated or pending audit, examination or other administrative proceeding or
court proceeding concerning any material amount of Taxes imposed thereon.
(v)    All material Taxes that the Company and its subsidiaries (taken as a
whole) were (or was) required by law to withhold or collect in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have
been timely paid to the proper authorities to the extent due and payable.
(vi)     None of the Company and any of its subsidiaries has been included in
any “consolidated,” “unitary” or “combined” Tax Return provided for under any
law with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
current or past Subsidiaries are or were the only members).
(vii)    None of the Company and any of its subsidiaries has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Internal Revenue
Code of 1986, as amended (the “Code”), is applicable.
(viii)    None of the Company and any of its subsidiaries has been requested in
writing, and, to the knowledge of the Company, there are no claims against the
Company or any of its subsidiaries, to pay any liability for Taxes of any person
(other than the Company or its subsidiaries) that are material to the Company
and its subsidiaries taken as a whole, arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign law, or as a transferee or successor.
(ix)    The Company has not been a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code at any time
during the five (5) year period ending on the date hereof.
(u)    Title to Property.
(i)    Personal Property. Except as set forth on Schedule 7(u)(i), would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse


12
  



--------------------------------------------------------------------------------





Effect, (A) the Company has good title to, free and clear of any and all Liens,
or a valid leasehold interest in, all personal properties, machinery, equipment
and other tangible assets of the business necessary for the conduct of the
business as presently conducted by the Company and (B) such properties, (x) are
in the possession or control of the Company; and (y) are in good and operable
condition and repair, reasonable wear and tear excepted.
(ii)    Leased Real Property. The Company has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company enjoys peaceful and undisturbed possession
under all such leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(v)    Disclosure. The Company has disclosed to the Backstop Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Company (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Backstop Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder contains any material
misstatement of fact or omits to state any material fact necessary in light of
the circumstances under which they were made, in order to make the statements
therein when taken together with all of the disclosures, not materially
misleading; provided that, with respect to projected and pro forma financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
delivery of such information to any Backstop Lender; it being understood that
such projections may vary from actual results and that such variances may be
material.
(w)    [Reserved].

8.    Representations and Warranties of the Backstop Lenders. Each of the
Backstop Lenders severally represents and warrants to, and agrees with, the
Company as set forth below. Each representation, warranty and agreement is made
as of the date hereof.
(a)    Formation. Such Backstop Lender has been duly organized or formed, as
applicable, and is validly existing as a corporation or other entity in good
standing under the applicable laws of its jurisdiction of organization or
formation.
(b)    Power and Authority. Such Backstop Lender has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform its
obligations


13
  



--------------------------------------------------------------------------------





hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Agreement.
(c)    Execution and Delivery. This Agreement has been duly and validly executed
and delivered by such Backstop Lender and constitutes its valid and binding
obligation, enforceable against such Backstop Lender in accordance with its
terms.
(d)    Access to Information. Such Backstop Lender acknowledges that it has been
afforded the opportunity to ask questions and receive answers concerning the
Company and to obtain additional information that it has requested to verify the
accuracy of the information contained herein.

9.    Additional Covenants of the Company. The Company agrees with the Backstop
Lenders as follows:
(a)    Plan and Disclosure Statement. The Company shall: (i) file on the
Petition Date or within one (1) Business Day thereafter, the Plan and a related
disclosure statement (the “Disclosure Statement”) with the Bankruptcy Court,
each in form and substance acceptable to the Requisite Backstop Lenders, and
that is consistent in all material respects with the Plan or as otherwise
approved by the Requisite Backstop Lenders, it being understood that the form of
Plan and the form of the Disclosure Statement attached as Exhibit A and Exhibit
D, respectively, to the Restructuring Support Agreement are acceptable to the
Requisite Backstop Lenders, and (ii) seek the entry of a Confirmation Order by
the Bankruptcy Court, in form and substance acceptable to the Requisite Backstop
Lenders, as soon as practicable, which order shall include approval of the
Disclosure Statement and this Agreement. The Company will provide counsel to the
Backstop Lenders with a draft copy of the Confirmation Order and a reasonable
opportunity to review and comment on such order prior to such order being filed
with the Bankruptcy Court.
(b)    Funding Option. The Company shall effectuate the Funding Option in
accordance with the Plan and the terms of this Agreement.
(c)    Unsubscribed Term Loan. The Company, in consultation with counsel for the
Backstop Lenders, shall determine the amount of the Unsubscribed Term Loan, if
any, and, in good faith, provide a Purchase Notice or a Satisfaction Notice that
accurately reflects the amount of the Unsubscribed Term Loan as so determined
and to provide to the Backstop Lenders a certification by the Company of the
Unsubscribed Term Loan or, if such certification is not available, such written
backup to the determination of the Unsubscribed Term Loan as the Backstop
Lenders may reasonably request.
(d)    Approvals. Except as set forth in this Agreement or with the prior
written consent of the Requisite Backstop Lenders, during the period from the
date of this Agreement to the earlier of the Plan Effective Date and the date on
which this Agreement is terminated in accordance with its terms, the Company
shall use reasonable best efforts to reasonably promptly take all actions and
prepare and file all necessary documentation


14
  



--------------------------------------------------------------------------------





(including by reasonably cooperating with the Backstop Lenders as to the
appropriate time of filing such documentation and its content) and to effect all
applications that are necessary or advisable in connection with seeking any
governmental approval, exemption or authorization from any governmental
authority, including under any Antitrust Laws that are necessary to consummate
and make effective the transactions contemplated by this Agreement. The Company
shall reasonably promptly notify the Backstop Lenders (and furnish to them
copies of, if requested) any communications from governmental authorities and
shall not participate in any meeting with any such authority unless it consults
with the Backstop Lenders in advance to the extent permitted by applicable law
and gives the Backstop Lenders a reasonable opportunity to attend and
participate thereat to the extent permitted by applicable law. The Company shall
not take any action that is intended or reasonably likely to materially impede
or delay the ability of the parties hereto to obtain any necessary approvals
required for the transactions contemplated by this Agreement. For purposes of
this Agreement, “Antitrust Laws” means the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder (the “HSR Act”) and any similar law enforced by any governmental
antitrust entity of any jurisdiction regarding pre-acquisition notifications for
the purpose of competition reviews of mergers and acquisitions, the Sherman Act,
as amended, the Clayton Act, as amended, the Federal Trade Commission Act, as
amended, and all other applicable laws that are designed or intended to
prohibit, restrict or regulate actions or transactions having the purpose or
effect of monopolization or restraint of trade or lessening of competition
through merger or acquisition or effectuating foreign investment.
(e)    Conduct of Business. During the period from the date of this Agreement to
the earlier of the Plan Effective Date and the date on which this Agreement is
terminated in accordance with its terms, the Company shall carry on its business
in the ordinary course and use its commercially reasonable efforts to (i)
preserve intact its business, (ii) keep available the services of its officers
and employees and (iii) preserve its material relationships with customers,
suppliers, licensors, licensees, distributors and others having material
business dealings with the Company in connection with its business. During the
period from the date of this Agreement to the earlier of the Plan Effective Date
and the date on which this Agreement is terminated in accordance with its terms,
the Company shall not enter into any transaction that is material to its
business other than transactions in the ordinary course of business, except with
the consent of the Required Backstop Lenders.
(f)    Access to Information. The Company shall (i) afford the Backstop Lenders
and their respective representatives upon request and reasonable notice, from
the period commencing on the date hereof and through the Plan Effective Date,
reasonable access, during normal business hours and without unreasonable
disruption or interference with the Company’s business or operations, to the
Company’s management employees and (ii) during such period, furnish promptly to
such parties all reasonable information concerning the Company’s business,
properties and personnel as may reasonably be requested by any such party,
provided that the foregoing shall not require the Company


15
  



--------------------------------------------------------------------------------





(A) to permit any inspection, or to disclose any information, that in the
reasonable judgment of the Company would cause the Company to violate any of its
obligations with respect to confidentiality to a third party if the shall have
used its reasonable best efforts to obtain, but failed to obtain, the consent of
such third party to such inspection or disclosure, (B) to disclose any legally
privileged information of the Company or (C) to violate any applicable laws or
orders.
(g)    Further Assurances. Without in any way limiting any other obligation of
the Company in this Agreement, the Company shall use commercially reasonable
efforts to take or cause to be taken all actions, and do or cause to be done all
things, reasonably necessary, and as any Backstop Lender may reasonably request,
in order to consummate and make effective the transactions contemplated by this
Agreement. The Company furthermore agrees that it shall perform any and all of
its covenants, agreements and obligations under this Agreement and not take any
actions that would be inconsistent with such obligations.
(h)    Tax Treatment of Put Option. The Company agrees to treat, for U.S.
federal income tax purposes, its Put Option as an option to cause the Backstop
Lenders to purchase the Unsubscribed Term Loan and to treat the Backstop Put
Premium as an adjustment to the Unsubscribed Term Loan acquired by the Backstop
Lenders pursuant to the transactions contemplated by this Agreement.

10.    Additional Covenant of the Backstop Lenders: Approvals. Each of the
Backstop Lenders agrees, severally and not jointly, with the Company, that
except as set forth in this Agreement or with the prior written consent of the
Company, during the period from the date of this Agreement to the earlier of the
Plan Effective Date and the date on which this Agreement is terminated in
accordance with its terms, the Requisite Backstop Lenders shall use reasonable
best efforts to promptly take all actions and prepare and file all necessary
documentation (including by reasonably cooperating with the Company as to the
appropriate time of filing such documentation and its content) and to effect all
applications that are necessary or advisable in connection with seeking any
governmental approval, exemption or authorization from any governmental
authority, including under any Antitrust Laws that are necessary to consummate
and make effective the transactions contemplated by this Agreement.

11.    Conditions to the Obligations of the Backstop Lenders. The obligations of
the Backstop Lenders to fund the Unsubscribed Term Loan pursuant to their
respective Backstop Lenders’ Commitments on the Plan Effective Date are subject
to the satisfaction of the following conditions (unless waived by the Requisite
Backstop Lenders):
(a)    Plan and Confirmation Order. The Plan, as approved, and the Confirmation
Order, as entered by the Bankruptcy Court and which shall be binding and
effective, shall each be in the form and substance approved by the Requisite
Backstop Lenders, with only such amendments, modifications or changes that are
satisfactory to the Requisite Backstop Lenders.


16
  



--------------------------------------------------------------------------------





(b)    Conditions to Plan Effective Date. The conditions to the Plan Effective
Date set forth in the Plan shall have been satisfied (or waived by the Requisite
Backstop Lenders) in accordance with the Plan and the Plan Effective Date shall
have occurred.
(c)    Funding Option. The Funding Option shall have been conducted in all
material respects in accordance with this Agreement and the Expiration Time
shall have occurred.
(d)    Purchase Notice or Satisfaction Notice. The Backstop Lenders shall have
received a Purchase Notice or Satisfaction Notice from the Company, as
applicable, in accordance with Section 4(a).
(e)    No Restraint. No judgment, injunction, decree or other legal restraint
shall prohibit the consummation of the Plan, the Funding Option or the
transactions contemplated hereby.
(f)    Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct at and as of the
Plan Effective Date as if made on and as of the Plan Effective Date (or, to the
extent given as of a specific date, as of such date), except for such failures
to be true and correct that, individually and in the aggregate, would not be
reasonably likely to result in a Material Adverse Effect.
(g)    Covenants. The Company shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed or complied with by it prior to the Plan Effective Date.
(h)    Payments. All fees and other amounts, including the Backstop Put Premium,
required to be paid or reimbursed by the Company to the Backstop Lenders as of
the Plan Effective Date shall have been so paid or reimbursed.
(i)    Material Adverse Effect. Since September 30, 2016, there shall not have
occurred, and there shall not exist, any change, event, circumstance, effect,
development, occurrence or state of facts that constitutes, individually or in
the aggregate, a Material Adverse Effect.
(j)    Officer’s Certificate. The Backstop Lenders shall have received on and as
of the Plan Effective Date a certificate of the chief executive officer or chief
financial officer of the Company, in their capacity as such and not in their
individual capacity, confirming that the conditions set forth in Section 11(f)
and Section 11(g) have been satisfied.
(k)    Tax Treatment of Put Option. Each Backstop Lender agrees to treat, for
U.S. federal income tax purposes, its Put Option as an option requiring each
Backstop Lender, at the Company’s option, to purchase its Backstop Lender
Percentage of the Unsubscribed Term Loan, and to treat the Backstop Put Premium
as an adjustment to each


17
  



--------------------------------------------------------------------------------





Backstop Lender Percentage of the Unsubscribed Term Loan acquired pursuant to
the transactions contemplated by this Agreement.

12.    Conditions to the Obligations of the Company. The obligations of the
Company pursuant to this Agreement on the Plan Effective Date are subject to
satisfaction of the following conditions (unless waived by the Company), except
where the failure to satisfy any such condition is the result of a failure by
the Company to comply with this Agreement:
(a)    Confirmation Order. The Confirmation Order, in form and substance
acceptable to each of the Company and the Requisite Backstop Lenders, shall have
been entered by the Bankruptcy Court, and such order shall be a Final Order (as
defined in the Plan).
(b)    Conditions to Confirmation. The conditions to confirmation and the
conditions to the Plan Effective Date set forth in the Plan shall have been
satisfied (or waived by the Company) in accordance with the Plan and the Plan
Effective Date shall have occurred.
(c)    No Restraint. No judgment, injunction, decree or other legal restraint
shall prohibit the consummation of the Plan, the Funding Option or the
transactions contemplated hereby.
(d)    Representations and Warranties. The representations and warranties of the
Backstop Lenders set forth in this Agreement qualified as to materiality shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, in each case, on and as of the Plan Effective Date as if made
on and as of the Plan Effective Date (or, to the extent given as of a specific
date, as of such date).
(e)    Covenants. The Backstop Lenders shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by the Backstop Lenders on or prior to the Plan
Effective Date.

13.    Survival of Representations and Warranties. The representations and
warranties made in this Agreement will not survive the Plan Effective Date.
Covenants and agreements that by their terms are to be satisfied after the Plan
Effective Date shall survive until satisfied in accordance with their terms.

14.    Termination.
(a)    Mutual Termination. The Company and the Requisite Backstop Lenders may
terminate this Agreement by mutual written consent.
(b)    Backstop Lender Termination. At 11:59 p.m. prevailing Eastern Time on the
date that is 365 days after the effective date of the Restructuring Support
Agreement,


18
  



--------------------------------------------------------------------------------





each Backstop Lender may terminate this Agreement, solely as to such terminating
Backstop Lender, by written notice to the Company.
(c)    Termination by the Requisite Backstop Lenders. The Requisite Backstop
Lenders may terminate this Agreement by written notice to the Company upon the
occurrence and during the continuance of any of the following:
(i)    upon the breach in any material respect by the Company of any of the
undertakings, representations, warranties or covenants of the Company set forth
herein which remains uncured for a period of ten (10) Business Days after the
receipt of written notice of such breach from any of the Requisite Backstop
Lenders pursuant to this Section 14 and in accordance with Section 13 (as
applicable);
(ii)    [Reserved];
(iii)    at 11:59 p.m. prevailing Eastern Time on March 9, 2017 (the
“Confirmation Date”), if the Bankruptcy Court shall not have entered an order in
form and substance satisfactory to the Company and the Requisite Backstop
Lenders confirming the Plan and approving the Disclosure Statement and this
Agreement;
(iv)    at 11:59 p.m. prevailing Eastern Time on March 24, 2017 (the “Outside
Date”), if the Plan Effective Date shall not have occurred;
(v)    at 11:59 p.m. prevailing Eastern Time on the date that is ten (10)
Business Days after issuance of Company Replacement Notice, if the other
Backstop Lenders or Eligible Offerees have failed to assume 100% of the rights
and obligations of the Defaulting Backstop Lenders or the Terminating Backstop
Lenders, as applicable, pursuant to Section 6 or otherwise, unless the Company
provides evidence satisfactory to the Non Defaulting Backstop Lenders (in their
sole discretion) that such non-assumed Backstop Lender Defaults or Backstop
Lender Terminations, as applicable, would not otherwise prevent consummation of
the Plan;
(vi)    if an examiner with expanded powers or a trustee shall have been
appointed in the Chapter 11 Cases or if the Chapter 11 Cases shall have been
converted to cases under chapter 7 of the Bankruptcy Code or have been dismissed
by order of the Bankruptcy Court;
(vii)    if the Debtors file, propound or otherwise support any plan of
reorganization other than the Plan;
(viii)    on the date that an order is entered by the Bankruptcy Court or a
court of competent jurisdiction denying confirmation of the Plan or refusing to
approve the Disclosure Statement, provided that the Requisite Backstop Lenders
shall not have the right to terminate this Agreement pursuant to this Section
14(c)(viii) if the Bankruptcy Court declines to approve the Disclosure Statement
or denies confirmation of the Plan subject only to modifications to the Plan or
Disclosure Statement which (A) are


19
  



--------------------------------------------------------------------------------





not inconsistent with the Plan (as same may be modified, amended or supplemented
in accordance with the terms of this Agreement), (B) do not create any new
material obligation on any Party, and (C) do not adversely affect the agreed
treatment or rights of such Party (it being agreed that, for the avoidance of
doubt, any change to the Plan that results in a diminution of the value of the
property to be received by a Requisite Backstop Lender under the Plan shall be
deemed to adversely affect such Backstop Lenders);
(ix)    upon the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order enjoining the consummation of or rendering illegal the Restructuring,
which ruling, judgment or order has not been not stayed, reversed or vacated
within five (5) Business Days after such issuance;
(x)    upon the failure of any of the conditions set forth in Section 11 to be
satisfied when required to be satisfied; or
(xi)    upon the termination of the Restructuring Support Agreement.
(d)    Termination by the Company. The Company may terminate this Agreement by
written notice to the Backstop Lenders upon the occurrence of any of the
following:
(i)    upon the breach in any material respect by one or more of the Backstop
Lenders of any of the undertakings, representations, warranties or covenants of
the Backstop Lenders set forth herein which remains uncured for a period of ten
(10) Business Days after the receipt of written notice of such breach from the
Company pursuant to this Section 14 and in accordance with Section 15 (as
applicable);
(ii)    upon the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order enjoining the consummation of or rendering illegal the Restructuring,
which ruling, judgment or order has not been not stayed, reversed or vacated
within ten (10) Business Days after such issuance;
(iii)    at 11:59 p.m. prevailing Eastern Time on the Confirmation Date, if the
Bankruptcy Court shall not have entered an order in form and substance
satisfactory to the Company and the Requisite Backstop Lenders confirming the
Plan and approving the Disclosure Statement;
(iv)    at 11:59 p.m. prevailing Eastern Time on the Outside Date, if the Plan
Effective Date shall not have occurred;
(v)    upon the failure of any of the conditions set forth in Section 11 to be
satisfied when required to be satisfied;
(vi)    upon the termination of the Restructuring Support Agreement; or


20
  



--------------------------------------------------------------------------------





(vii)    on the date that an order is entered by the Bankruptcy Court or a court
of competent jurisdiction denying confirmation of the Plan or refusing to
approve the Disclosure Statement, provided that the Requisite Backstop Lenders
shall not have the right to terminate this Agreement pursuant to this Section
14(d)(vii) if the Bankruptcy Court declines to approve the Disclosure Statement
or denies confirmation of the Plan subject only to modifications to the Plan or
Disclosure Statement which (A) are not inconsistent with the Plan (as same may
be modified, amended or supplemented in accordance with the terms of this
Agreement), (B) do not create any new material obligation on any Party, and
(C) do not adversely affect the agreed treatment or rights of such Party (it
being agreed that, for the avoidance of doubt, any change to the Plan that
results in a diminution of the value of the property to be received by a
Requisite Backstop Lender under the Plan shall be deemed to adversely affect
such Backstop Lenders).
(e)    Effect of Termination. Subject to Section 17, upon termination of this
Agreement, each party hereto shall be released from its commitments,
undertakings and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had and shall be entitled to take all
actions, whether with respect to the transactions contemplated hereby or
otherwise, that it would have been entitled to take had it not entered into this
Agreement. Notwithstanding anything contained herein, if this Agreement is
terminated as a result of a breach of this Agreement by a party hereto, such
party shall not be released and shall remain liable for any damages resulting
from such termination.
(f)    Termination Fee. To the extent this Agreement is terminated pursuant to
Section 14(d)(vi) as a result of termination of the Restructuring Support
Agreement pursuant to Section 18 thereof, the Company shall immediately pay, in
cash, to the Backstop Lenders (pro rata in accordance with their Backstop Lender
Percentages) a non-refundable fee in an aggregate amount equal to $2,500,000
(the “Termination Fee”).

15.    Indemnification Obligations.
(a)    Following the entry of the Confirmation Order, the Company shall
indemnify and hold harmless each Backstop Lender and its Affiliates, equity
holders, members, partners, general partners, managers and its and their
respective representatives and controlling persons (each acting in such
capacity, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and costs and expenses (other than Taxes of the Backstop
Lenders except to the extent otherwise provided for in this Agreement)
(collectively, “Losses”) that any such Indemnified Person may incur or to which
any such Indemnified Person may become subject arising out of or in connection
with this Agreement, the Plan and the transactions contemplated hereby and
thereby, including the Backstop Lenders’ Commitments, the Funding Option, the
payment of the Backstop Put Premium or the Transaction Expenses, or the use of
the proceeds of the Funding Option, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, its equity holders,


21
  



--------------------------------------------------------------------------------





Affiliates, creditors or any other person, and reimburse each Indemnified Person
upon demand for reasonable documented (with such documentation subject to
redaction to preserve attorney client and work product privileges) legal or
other third party expenses incurred in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective
of whether or not the transactions contemplated by this Agreement or the Plan
are consummated or whether or not this Agreement is terminated; provided, that
the foregoing indemnity will not, as to any Indemnified Person, apply to Losses
(i) as to any Backstop Lender that has defaulted on its obligation to exercise
its Subscription Option or to fund such Backstop Lender’s Backstop Commitment of
any of the Unsubscribed Term Loan or any Indemnified Person related thereto,
caused by such default by such Backstop Lender, or (ii) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the bad faith, willful misconduct or gross negligence of such
Indemnified Person.
(b)    Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnified Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (i) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (ii) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Section 15. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof; provided, that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified
Person and the Indemnifying Party and based on advice of such Indemnified
Person’s counsel there are legal defenses available to such Indemnified Person
that are different from or additional to those available to the Indemnifying
Party, such Indemnified Person shall have the right to select one separate
counsel to assert such legal defenses and to otherwise participate in the
defense of such Indemnified Claims. Upon receipt of notice from the Indemnifying
Party to such Indemnified Person of its election to so assume the defense of
such Indemnified Claims, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof or participation therein (other than
reasonable costs of investigation) unless (A) such Indemnified Person shall have
employed separate counsel (in addition to any local counsel) in connection with
the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for


22
  



--------------------------------------------------------------------------------





the expenses of more than one separate counsel representing the Indemnified
Persons who are parties to such Indemnified Claims, (B) the Indemnifying Party
shall not have employed counsel to represent such Indemnified Person within a
reasonable time after the Indemnifying Party has received notice of commencement
of the Indemnified Claims from, or delivered on behalf of, the Indemnified
Person, (C) after the Indemnifying Party assumes the defense of the Indemnified
Claims, the Indemnified Person determines in good faith that the Indemnifying
Party has failed or is failing to defend such claim and provides written notice
of such determination, and such failure is not reasonably cured within five (5)
Business Days of receipt of such notice, or (D) the Indemnifying Party shall
have authorized in writing the employment of counsel for such Indemnified
Person. Notwithstanding anything herein to the contrary, the Company shall have
sole control over any Tax controversy or Tax audit and shall be permitted to
settle any liability for Taxes of the Company.
(c)    Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected by such Indemnified
Person without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed). If any settlement
of any Indemnified Claims is consummated with the written consent of the
Indemnifying Party or if there is a final judgment for the plaintiff in any such
Indemnified Claims, the Indemnifying Party agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Section 15. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole reasonable discretion), effect any settlement of any pending or threatened
Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (i) such settlement includes an
unconditional release of such Indemnified Person in form and substance
satisfactory to such Indemnified Person from all liability on the claims that
are the subject matter of such Indemnified Claims and (ii) such settlement does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.
(d)    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 15(a), then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (i) the total value received by the Company pursuant
to the


23
  



--------------------------------------------------------------------------------





Unsubscribed Term Loan in the Funding Option contemplated by this Agreement and
the Plan, bears to (ii) the Backstop Put Premium paid or proposed to be paid to
the Backstop Lenders. The Indemnifying Parties also agree that no Indemnified
Person shall have any liability based on their comparative or contributory
negligence or otherwise to the Indemnifying Parties, any person asserting claims
on behalf of or in right of any of the Indemnifying Parties, or any other person
in connection with an Indemnified Claim.
(e)    Treatment of Indemnification Payments. All amounts funded by an
Indemnifying Party to an Indemnified Person under this Section 15 shall, to the
extent permitted by applicable law, be treated as adjustments to the amount to
be funded for the Unsubscribed Term Loan funder by such Indemnified Person for
all Tax purposes. The provisions of this Section 15 are an integral part of the
transactions contemplated by this Agreement and without these provisions the
Backstop Lenders would not have entered into this Agreement, and upon entry of
the Confirmation Order, the obligations of the Company under this Section 15
shall constitute allowed administrative expenses of the Debtors’ estate under
Sections 503(b) and 507 of the Bankruptcy Code and are payable without further
order of the Bankruptcy Court, and the Company may comply with the requirements
of this Section 15 without further order of the Bankruptcy Court.

16.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (a) when delivered personally by hand
(with written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission), (c) three (3) days after being deposited with the
United States Post Office, by registered or certified mail, postage prepaid, (d)
one (1) Business Day following the day sent by overnight courier (with written
confirmation of receipt), or (e) when sent by electronic mail (with
acknowledgment received), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party hereto may have
specified by like notice):


24
  



--------------------------------------------------------------------------------





If to Backstop Lenders, to each of the undersigned Backstop Lenders at the
addresses listed on the signatures pages hereto,
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:    Brad Eric Scheler, Matthew Roose and Josh Wechsler
Facsimile:    (212) 299-6650
Email:
Brad.Eric.Scheler@friedfrank.com

Matthew.Roose@friedfrank.com
Joshua.Wechsler@friedfrank.com

If to the Company, to:
Forbes Energy Services Ltd.
3000 South Business Highway 28
Alice, TX 78333
Telephone: (361) 664-0549
Facsimile: (361) 664-0599
Attention: L. Melvin Cooper
with a copy to:    
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard, 13th Floor
Los Angeles, California 90067-4100
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
Attention: Richard M. Pachulski, Esq.
     Ira D. Kharasch, Esq.

17.    Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the parties hereto in Section 14(e), Section 14(f)
and Sections 15 through 24 shall survive such termination and shall continue in
full force and effect for the benefit of the parties hereto in accordance with
the terms hereof.

18.    Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned by any
of the parties hereto without the prior written consent of the other parties
hereto. Notwithstanding the previous sentence, the Backstop Lenders’ obligations
hereunder may be assigned, delegated or transferred, in whole or in part, by any
Backstop Lender to any Affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Backstop Lender over which such Backstop Lender or any of its
Affiliates exercises investment authority, including with respect to voting and
dispositive rights; provided that any such assignee assumes the obligations of
the assigning Backstop Lender hereunder and


25
  



--------------------------------------------------------------------------------





agrees in writing prior to such assignment to be bound by the terms of this
Agreement in the same manner as the assigning Backstop Lender. Notwithstanding
the foregoing or any other provisions herein, no such assignment will relieve
the assigning Backstop Lender of its obligations hereunder if such assignee
fails to perform such obligations. This Agreement (including the documents and
instruments referred to herein) is not intended to and does not confer upon any
person other than the parties hereto any rights or remedies under this
Agreement.

19.    Complete Agreement. This Agreement (including the Exhibits and the other
documents and instruments referred to herein constitutes the entire agreement of
the parties hereto and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the parties hereto with respect
to the subject matter of this Agreement, except that the parties hereto
acknowledge that any confidentiality agreements heretofore executed among the
parties hereto will continue in full force and effect.

20.    Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to such state’s choice
of law provisions which would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
signatories hereto irrevocably and unconditionally agrees for itself that any
legal action, suit or proceeding against it with respect to any matter arising
under or arising out of or in connection with this Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit or proceeding,
may be brought in the United States District Court for the Southern District of
New York, and by execution and delivery of this Agreement, each of the
signatories hereto irrevocably accepts and submits itself to the exclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceeding. Notwithstanding the foregoing consent to New
York jurisdiction, if the Chapter 11 Cases are commenced by the Company, each of
the signatories hereto agrees that the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement.
Each party hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER
OR PROCEEDING BASED UPON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT, ANY
PROVISION HEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

21.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto (including via facsimile or
other electronic transmission), it being understood that each party need not
sign the same counterpart.

22.    Action by, or Consent or Approval of, the Backstop Lenders. Whenever this
Agreement refers to any action to be taken by, or any consent or approval to be
given by, the


26
  



--------------------------------------------------------------------------------





Backstop Lenders, unless otherwise expressly provided in any particular
instance, such reference shall be deemed to require the action, consent or
approval of the Requisite Backstop Lenders.

23.    Amendments and Waivers.
(a)    This Agreement may be amended, modified or supplemented and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the Company and the Requisite Backstop Lenders and subject, to the extent
required after the Petition Date, to the approval of the Bankruptcy Court;
provided that any modification of, or amendment or supplement to, this Agreement
that would (i) have the effect of materially and adversely affecting any
Backstop Lender in a manner that is disproportionate to any other Backstop
Lender or the Backstop Lenders as a whole, or increasing or decreasing an
Backstop Lender’s Backstop Lender Percentage (as set forth on Exhibit A) shall
require the prior written consent of such Backstop Lender, or (ii) be
inconsistent with the Plan or would have the effect of modifying this sentence
shall require the prior written consent of all of the Backstop Lenders;
provided, further, that any modification of, or amendment or supplement to
Section 14(b) hereof shall require the prior written consent of each such
Backstop Lender affected thereby.
(b)    No delay on the part of any party hereto in exercising any right, power
or privilege pursuant to this Agreement will operate as a waiver thereof, nor
will any waiver on the part of any party hereto of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement. The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party hereto otherwise may have at law or in equity.

24.    Specific Performance. The parties hereto acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and, accordingly, the
parties hereto agree that in addition to any other remedies, each party hereto
will be entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting bond.

25.    Other Interpretive Matters.
(a)    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply: (i) when calculating the period
of time before which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded and, if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day; (ii) any reference in this Agreement to $ shall mean U.S. dollars;
(iii) all exhibits and schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full herein
and any capitalized terms used in any exhibit or schedule but not


27
  



--------------------------------------------------------------------------------





otherwise defined therein shall be defined as set forth in this Agreement; (iv)
words imparting the singular number only shall include the plural and vice
versa; (v) the words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires; (vi) the word “including” or
any variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it; (vii) the division of this
Agreement into Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement; and (viii) all references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.
[Signature Page Follows]


28
  



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
FORBES ENERGY SERVICES LTD.
By:___/s/ L. Melvin Cooper________    
Name: L. Melvin Cooper     
Title: SVP & CFO









[Signature Page to Backstop Agreement]



--------------------------------------------------------------------------------







BACKSTOP PARTIES:


 
ASCRIBE CAPITAL, LLC
(on behalf of itself and certain funds)


By:___/s/ Lawrence First____________    
Name:    Lawrence First    
Title:    Chief Investment Officer
 
 
 
SOLACE FORBES HOLDINGS, LLC
By: Solace Capital Partners, L.P., its Manager


By:___/s/ Naeem Arastu____________    
Name:    Naeem Arastu    
Title:    Sr. Vice President
 
 
 
COURAGE CAPITAL MANAGEMENT, LLC
(on behalf of itself and certain funds)


By:___/s/ Thomas G. Milne_________    
Name:    Thomas G. Milne
Title:    President
 
 
 
PACIFIC INVESTMENT MANAGEMENTCOMPANY LLC,
as investment manager for various funds
and accounts


By:___/s/ Alfred Murata____________
Name:    Alfred Murata
Title:    Managing Director
 
 
 
PHOENIX INVESTMENT ADVISOR
LLC
(on behalf of itself and certain funds)


By:___/s/ Jeffrey Peskind___________    
Name:    Jeffrey Peskind    
Title:    CEO





                        


                        
    


[Signature Page to Backstop Agreement]





--------------------------------------------------------------------------------






Exhibit A
Backstop Lender
Backstop Percentage
Backstop Commitment
 
 
 
 
 
 
 
 
 
Total:
100%
 
















--------------------------------------------------------------------------------










Exhibit B


Subscription Form

































































--------------------------------------------------------------------------------





NOTICE AND INSTRUCTION FORM


to the holders (the “Senior Unsecured Noteholders”) of the
9% Senior Notes Due 2019 (CUSIP No. 345143 AC 5)
(the “Senior Unsecured Notes”)
issued under that certain Indenture, dated as of June 7, 2011
(as amended, the “Senior Unsecured Notes Indenture”)


of


FORBES ENERGY SERVICES LTD., as Issuer


with respect to the Funding Option and the opportunity to act as lender
under the Loan and Security Agreement (as amended, the “Credit Agreement”)
for a $50,000,000 Exit Facility Term Loan









--------------------------------------------------------------------------------






IMPORTANT NOTICE
REGARDING THE OPPORTUNITY TO PARTICIPATE
AS A LENDER IN THE TERM LOAN


ELIGIBILITY


YOU ARE ONLY ELIGIBLE TO PARTICIPATE IN THIS OPPORTUNITY IF YOU MEET THE
FOLLOWING CRITERIA:


1.    YOU ARE AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN RULE 501 OF
REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, WHICH IS
SET FORTH ON ANNEX I; AND


2.    YOU OWN, TOGETHER WITH YOUR AFFILIATES, IN EXCESS OF $5,600,000.00 OR 2%
OF THE PRINCIPAL AMOUNT OF THE SENIOR UNSECURED NOTES ISSUED UNDER THE SENIOR
UNSECURED NOTES INDENTURE.


IF YOU DO NOT SATISFY THE PRECEDING CRITERIA, YOU ARE NOT ABLE TO PARTICIPATE
AND YOU SHOULD NOT FILL OUT THE SUBSCRIPTION FORM OR SEND ANY MONEY TO THE
SUBSCRIPTION AGENT (AS DEFINED BELOW).


IF YOU ELECT TO PARTICIPATE AS A LENDER IN THE TERM LOAN, YOU WILL BE ENTERING
INTO A BINDING LEGAL COMMITMENT WITH FORBES ENERGY SERVICES LTD. (THE
“COMPANY”). THIS OPPORTUNITY IS NOT BEING GIVEN TO ANY PERSON IN ANY
JURISDICTION IN WHICH THE ACCEPTANCE OF THE OPPORTUNITY OR MAKING AN OFFER IN
CONNECTION THEREWITH WOULD NOT BE IN COMPLIANCE WITH THE LAWS OF SUCH
JURISDICTION.


EXPIRATION TIME


YOUR OPPORTUNITY TO ELECT TO BECOME A LENDER IN THE TERM LOAN WILL EXPIRE AT
5:00 P.M., NEW YORK CITY TIME, ON JANUARY 25, 2017 UNLESS EXTENDED OR EARLIER
TERMINATED BY MUTUAL AGREEMENT OF THE COMPANY AND THE REQUIRED BACKSTOP LENDERS
(AS SUCH TERM IS DEFINED IN THE BACKSTOP AGREEMENT (AS DEFINED BELOW)) (SUCH
DATE AND TIME, AS THE SAME MAY BE EXTENDED, THE “EXPIRATION TIME”).


THERE ARE NO WITHDRAWAL RIGHTS ONCE THE SUBSCRIPTION FORM ATTACHED TO THIS
NOTICE AND INSTRUCTION FORM IS VALIDLY DELIVERED OR YOU HAVE FUNDED YOUR ENTIRE
PARTICIPATION AMOUNT INTO THE FUNDING ACCOUNT, INCLUDING IN THE EVENT OF A
MATERIAL CHANGE IN THE TERMS OF THE FUNDING OPTION. IF THE COMPANY AND THE
REQUIRED BACKSTOP LENDERS MUTUALLY DETERMINE TO ALLOW YOU TO WITHDRAW YOUR
COMMITMENT, ANY SUCH WITHDRAWAL WILL BE LIMITED AS SET FORTH IN ANY NOTICE
THEREOF.


YOUR SUBSCRIPTION DOCUMENTS MUST BE RECEIVED BY YOUR NOMINEE IN SUFFICIENT TIME
TO ALLOW YOUR NOMINEE TO COMPLETE THE CERTIFICATION OF HOLDINGS, ATTACHED HERETO
AS ANNEX II-A (THE “CERTIFICATION OF HOLDINGS”), ON YOUR BEHALF AND DELIVER ALL
SUBSCRIPTION DOCUMENTS TO THE SUBSCRIPTION AGENT BY THE EXPIRATION TIME.


NO SUBMISSION OF A SUBSCRIPTION FORM OR RELATED SUBSCRIPTION DOCUMENTS WILL BE
VALID IF DELIVERED AFTER THE EXPIRATION TIME. THE COMPANY AND THE REQUIRED
BACKSTOP LENDERS WILL MUTUALLY AND REASONABLY DETERMINE WHETHER A SUBSCRIPTION
FORM TRANSMITTING AN ELIGIBLE OFFEREE’S (AS DEFINED BELOW) COMMITMENT TO
PARTICIPATE IN THE TERM LOAN AND RELATED SUBSCRIPTION DOCUMENTS HAVE BEEN
VALIDLY SUBMITTED AND WHETHER TO ACCEPT ANY SUBSCRIPTION DOCUMENT THAT HAS NOT
BEEN VALIDLY EXECUTED AND DELIVERED.










--------------------------------------------------------------------------------








To the Senior Unsecured Noteholders:


Forbes Energy Services Ltd., a Texas corporation (the “Company”), and certain of
its subsidiaries (together with the Company, each a “Debtor” and collectively,
the “Debtors”) intend to file voluntary petitions for relief (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101
et seq. (as amended, the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of Texas, Corpus Christi Division (the
“Bankruptcy Court”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in that certain Backstop
Agreement among the Company and the Backstop Lenders dated as of December 21,
2016 (the “Backstop Agreement”).


Certain Senior Unsecured Noteholders have entered into a Restructuring Support
Agreement dated as of December 21, 2016 (the “Restructuring Support Agreement”),
pursuant to which such parties have agreed to, among other things, vote in favor
of a pre-packaged plan of reorganization to be filed in connection with the
Chapter 11 Cases and attached as Exhibit A to the Restructuring Support
Agreement (the “Plan”). Subject to, among other things, the Bankruptcy Court’s
entry of an order confirming the Plan (the “Confirmation Order”) and
consummation of the Plan, the Company proposes to enter into the Credit
Agreement for a new first lien term loan (the “Term Loan”) in an aggregate
principal amount of $50,000,000 (the “Term Loan Amount”).


The Company proposes to offer each Senior Unsecured Noteholder who (i) is an
accredited investor and (ii) owns, together with its affiliates, in excess of
$5,600,000.00, or 2%, of the principal amount of the Senior Unsecured Notes
outstanding the option to fund (the “Funding Option”) such Eligible Offeree’s
pro rata portion of the Term Loan subject to the procedures and documentation
detailed herein. In order to facilitate the Funding Option, and subject to the
terms, conditions and limitations set forth in the Backstop Agreement, each
Backstop Lender, severally and not jointly, has agreed to fund, on the effective
date of the Plan, such Backstop Lender’s percentage of the aggregate principal
amount of the Term Loan minus the aggregate principal amount of Term Loan funded
pursuant to the Funding Option on or before the Expiration Time.


You have received this Notice and Instruction Form because, as of December 19,
2016 (the “Record Date”), you were a Senior Unsecured Noteholder. Accordingly,
you are being given notice of your opportunity to be a lender in the Term Loan
on the terms and subject to the conditions set forth in this Notice and
Instruction Form.


Notwithstanding the foregoing, only persons or entities that (i) were Senior
Unsecured Noteholders as of the Record Date; (ii) are “accredited investors” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended; and (iii) own, together with their
affiliates, in excess of $5,600,000.00, or 2%, of the principal amount of the
Senior Unsecured Notes outstanding (each, an “Eligible Offeree” and
collectively, the “Eligible Offerees”), are eligible to participate in the
Funding Option.


Please use the subscription form attached hereto as Annex II (the “Subscription
Form”) to transmit your elections, if any. To participate in the Funding Option,
you must, on or prior to 5:00 p.m., New York City time, on January 25, 2017 (the
“Expiration Time”): (i) complete and execute (a) the Subscription Form (with
accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable), (b) the
signature page to the Credit Agreement attached to the Subscription Form, (c)
the Administrative Questionnaire attached to the Subscription Form, and (d) such
other documents as the Subscription Agent or the administrative agent under the
Credit Agreement (the “Administrative Agent”) may reasonably require
(collectively, the “Subscription Documents”); (ii) deliver (or cause the
delivery of) such Subscription Documents to your nominee in sufficient time to
allow your nominee to complete the Certification of Holdings on your behalf and
deliver all Subscription Documents to Wilmington Trust, National Association
(the “Subscription Agent”) as instructed below; and (iii) fund your entire
Participation Amount, as indicated in Item 4 of the Subscription Form (the
“Subscription Funding”), in each case as further described herein. If you are an
Eligible Offeree and your Senior Unsecured Notes are held through more than one
nominee, please have each nominee complete a nominee certification of holdings
for the respective Senior Unsecured Notes held.
    
The Credit Agreement (without schedules or exhibits), as well as the Backstop
Agreement, the Plan and other related documents may be obtained by: (i)
accessing the Debtors’ restructuring website at http://www.kccllc.net/forbes;
(ii) calling the Debtors’ voting agent, Kurtzman Carson Consultants LLC, at
(877) 634-7165 (toll free) or +1 (424) 236-7221 (international); or (iii)
emailing ForbesEnergyInfo@kccllc.com.


The Term Loan will mature four (4) years after the effective date of the Plan
(the “Effective Date”). Interest on the Term Loan will accrue (a) at an annual
rate of five percent (5%) in cash and (b) at an annual rate of seven percent
(7%) either payable in cash or capitalized and added to the principal at the
option of the Company (“PIK Interest Rate”), provided, that the PIK Interest
Rate shall increase by two percent (2%) every twelve (12) months after the
Effective Date. The entire amount of the Term Loan, together with accrued and
unpaid interest thereon, shall be due and payable in full at maturity.







--------------------------------------------------------------------------------





The foregoing description of the Term Loan is a summary only and does not
purport to be complete. It is subject to and qualified in its entirety by
reference to the Credit Agreement.


Your portion of the Subscription Funding, representing your Pro Rata Share of
the Term Loan (subject to the Funding Fee as described below), will be held by
the Subscription Agent in the Funding Account (as defined below) for an
undetermined period of time and there can be no assurances as to when the
closing of the Funding Option will occur.
    
For purposes of the Funding Option, each Eligible Offeree’s pro rata share (“Pro
Rata Share”) shall be equal to a fraction (expressed as a factor) the numerator
of which is the aggregate principal amount of all Senior Unsecured Notes held by
such Eligible Offeree as of the Record Date and the denominator of which is the
aggregate outstanding principal amount of all Senior Unsecured Notes as of the
Record Date, which amount is equal to two hundred and eighty million dollars
($280,000,000.00).


Each Eligible Offeree who participates in the Funding Option will receive its
Pro Rata Share of the Funding Fee of three million dollars ($3,000,000.00). Each
Eligible Offeree’s total Subscription Funding shall be equal to its Subscription
Funding minus its Pro Rata Share of the Funding Fee (as calculated in Item 4 of
the Subscription Form).


A commitment to participate in the Funding Option may not be withdrawn by you,
unless otherwise mutually determined by the Company and the Required Backstop
Lenders. Your participation in the Funding Option is subject to you and your
nominee providing all documents required by the Subscription Agent and the
Subscription Agent’s satisfactory review of such information and documents
(subject to the further review and approval of the Required Backstop Lenders as
set forth below).


The Company and the Required Backstop Lenders mutually and reasonably will
determine whether any Holder is an Eligible Offeree, has properly executed and
delivered the required documentation, and funded its proposed amount of the
Subscription Funding and whether to reject or accept any subscription to
participate that has not been properly completed and delivered. In furtherance
of such determinations, the Subscription Agent shall promptly provide copies of
any Subscription Documents received by the Subscription Agent to counsel for the
Company and the Required Backstop Lenders. If counsel for the Company or the
Required Backstop Lenders notifies the Subscription Agent that any such
Subscription Documents have been improperly executed or of any other defects or
irregularities in the completion of such Subscription Documents, the
Subscription Agent shall, at the request of counsel for the Company or the
Required Backstop Lenders, use commercially reasonable efforts to inform the
applicable Senior Unsecured Noteholder of such defect or irregularity. In the
event that any Eligible Offeree has funded an amount greater than its
Subscription Funding, the Subscription Agent shall wire transfer the amount of
such overfunding, as instructed by counsel for the Company or the Required
Backstop Lenders, to the account of the Eligible Offeree identified for that
purpose in the Subscription Documents.


Each Eligible Offeree that intends to participate in the Funding Option as a
lender in the Term Loan must, prior to the Expiration Time, (i) deliver (or
cause the delivery of) the duly executed Subscription Documents to your nominee
in sufficient time to allow your nominee to complete the Certification of
Holdings on your behalf and deliver all Subscription Documents to the
Subscription Agent, and (ii) cause the amount of the Subscription Funding to be
funded by such Eligible Offeree to be sent by wire transfer of immediately
available federal funds to an account (the “Funding Account”) established by the
Subscription Agent, according to the wire instructions below:


Wilmington Trust
Wilmington DE
ABA No. 031-100-092
Account No. 119548-000
Re: Forbes Energy Subscription Agent
Attn: Corporate Capital Markets/Joseph Clark


Funds held in the Funding Account will not accrue interest. The Subscription
Agent assumes no responsibility for the funds delivered to the Funding Account
and shall be entitled to rely solely on the direction of the Company or the
Required Backstop Lenders as set forth in this document or the other documents
governing the rights and duties of the Subscription Agent in connection with the
Funding Option, with respect to the disposition of such funds.


Upon closing of the Funding Option, the Subscription Agent will, promptly upon
receipt of written instructions from the Company in the form of a funds flow
memorandum, which memorandum shall be subject to the review and approval of
counsel for the Required Backstop Lenders, disburse the funds in the Funding
Account funded by participating Eligible Offerees in accordance with such
instructions and, within three (3) days of the Effective Date, refund any unused
funds, if any, in accordance with such instructions to the refund account
identified on the applicable Subscription Form.







--------------------------------------------------------------------------------





Before you deliver the executed Subscription Documents and wire funds to the
Funding Account, please carefully review the Credit Agreement, the Plan and all
documentation included with the solicitation materials with respect to the Plan.


Participating as a lender in the Term Loan entails risks, including, but not
limited to, the risk that the Company may be liquidated or may be unsuccessful
in executing its business plan, and as a result may be unable to repay all or
part of the obligations under the Term Loan.


Notwithstanding anything to the contrary herein, the Required Backstop Lenders
and the Company may amend or modify the terms of the Funding Option, including
the Subscription Form and/or the other Subscription Documents, at any time;
provided that nothing in this Notice and Instruction Form shall be construed to
supersede the amendment and modification requirements set forth in the Credit
Agreement; provided further that the terms of the Funding Option, including the
Subscription Form and/or the other Subscription Documents may not be amended in
a manner that materially affects the rights or duties of the Subscription Agent
without the Subscription Agent’s written consent.







--------------------------------------------------------------------------------






ANNEX I TO
NOTICE AND INSTRUCTION FORM


DEFINITION OF ACCREDITED INVESTOR
As “accredited investor,” as defined in Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”), is an investor who
meets any one or more of the following criteria:
(i)
a natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000;

(ii)
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or

(iii)
A bank, as defined in section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended; an insurance company, as defined in Section 2(13) of the Act; an
investment company registered under the Investment Company Act of 1940, as
amended (the “1940 Act”) or a “business development company,” as defined in
Section 2(a)(48) of the 1940 Act; a Small Business Investment Company licenses
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; or an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, that is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;

(iv)
private business development company, as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

(v)
A corporation, an organization described in Section 501(c)(3) of the Internal
Revenue code of 1986, as amended (the “Code”), a Massachusetts or similar
business trust, or a partnership, not formed for the specific purpose of
acquiring the securities offered, in each case with total assets in excess of
$5,000,000;

(vi)
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(vii)
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Act; or

(viii)
Any entity in which all of the equity owners are accredited investors.

For purposes of calculating net worth under (i) above, (a) a person’s primary
residence shall not be included as an asset; (b) indebtedness that is secured by
a person’s primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and
(c) indebtedness that is secured by a person’s primary residence in excess of
the estimated fair market value of the primary residence shall be included as a
liability.



























--------------------------------------------------------------------------------







ANNEX II TO
NOTICE AND INSTRUCTION FORM


FORBES ENERGY SERVICES LTD.


SUBSCRIPTION FORM


IMPORTANT


PLEASE READ THE FOLLOWING AND THE ATTACHED INSTRUCTIONS CAREFULLY. ON OR BEFORE
THE EXPIRATION TIME, YOU MUST (I) COMPLETE, SIGN, DATE AND DELIVER THIS
SUBSCRIPTION FORM AND THE OTHER SUBSCRIPTION DOCUMENTS ANNEXED HERETO TO YOUR
NOMINEE IN SUFFICIENT TIME TO ALLOW YOUR NOMINEE TO COMPLETE THE CERTIFICATION
OF HOLDINGS ON YOUR BEHALF AND DELIVER ALL SUBSCRIPTION DOCUMENTS TO THE
SUBSCRIPTION AGENT AND (II) FUND YOUR ENTIRE PARTICIPATION AMOUNT (AS SPECIFIED
IN ITEM 4 BELOW) BY WIRING FUNDS TO THE FUNDING ACCOUNT.


IF ANY SUCH SUBSCRIPTION DOCUMENTS ARE NOT COMPLETED, SIGNED AND RECEIVED BY THE
SUBSCRIPTION AGENT ON OR BEFORE THE EXPIRATION TIME, AND/OR YOUR ENTIRE
PARTICIPATION AMOUNT IS NOT RECEIVED IN THE FUNDING ACCOUNT ON OR BEFORE THE
EXPIRATION TIME, THE INSTRUCTION TRANSMITTED BY THIS SUBSCRIPTION FORM MAY NOT
BE COUNTED.


YOU SHOULD REVIEW THE CREDIT AGREEMENT, THE PLAN, ALL DOCUMENTATION INCLUDED
WITH THE SOLICITATION MATERIALS WITH RESPECT TO THE PLAN, THE NOTICE AND
INSTRUCTION FORM AND THE INSTRUCTIONS CONTAINED HEREIN BEFORE YOU ELECT TO
PARTICIPATE IN THE OPPORTUNITY. YOU MAY WISH TO SEEK LEGAL AND/OR FINANCIAL
ADVICE CONCERNING THE FUNDING OPTION.





Capitalized terms used herein but not defined herein have the meanings ascribed
to them in the Backstop Agreement dated as of December 21, 2016.


Item 1. Holdings. The undersigned hereby represents that, as of December 19,
2016 (the “Record Date”), the undersigned is owner of the following:


A
B
C
Name/Address


Total Principal Amount of Senior Unsecured Notes as of the Record Date
Total Percentage Owned of Senior Unsecured Notes as of the Record Date






 
$
(Insert total amount from Column B)


Divided by $280,000,000


=
(Item 1(C) – Total percentage owned of Senior Unsecured Notes)





Item 2. Representations of the Holder. The undersigned hereby represents that
it:


•
is an “accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;



•
owns, together with its affiliates, in excess of $5,600,000.00, or 2%, of the
principal amount of the Senior Unsecured Notes outstanding;



•
is sophisticated with respect to the decision to participate as a lender in a
commercial loan of the type represented by the Term Loan and is, or the entity
exercising discretion in making this decision to participate in the Funding
Option, experienced in participating as a lender in such commercial loans;



•
has received and/or reviewed the Credit Agreement, the Plan, all documentation
included with the solicitation materials with respect to the Plan and has
received, or has been afforded the opportunity to receive or have access to, to
the extent






--------------------------------------------------------------------------------





available, copies of the most recent annual and quarterly financial statements
of the Debtors and such other documents and information as it deems appropriate
to make its own credit analysis and decision to participate in the Funding
Option; and


•
has (i) independently and without reliance on any other participant as a lender
in the Term Loan or on the Debtors or any trustee or administrative agent under
the Indenture or the Credit Agreement, and (ii) based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to participate in the Funding Option.



In the event that the undersigned is unable to answer in the affirmative any of
the representations in Items 1 and 2, the undersigned is unable to participate
in the Funding Option.


Item 3. Participation in the Funding Option. You are entitled to participate in
the Funding Option in an amount not less than your pro rata share of Senior
Unsecured Notes as of the Record Date as set forth in Item 1(C).




Item 3A: Subscription Amount


________________________1    x    $50,000,000 =
            $_______________________
(Item 3(A) – Your “Total Subscription Participation Amount”)


Item 3B: Funding Fee


________________________2    x    $3,000,000
=            $_______________________
(Item 3(B) – Your “Total Funding Fee Amount”)







--------------------------------------------------------------------------------






Item 4. Total Funding Amount.


Total Funding Amount
Item 3(A): Total Subscription Participation Amount


$
Item 3(B): Total Funding Fee Amount


$
Item 4: Total Funding (Item 3(A) minus Item 3(B))


$



Item 5. Certification. By signing this Subscription Form, the undersigned (i)
certifies that it understands that the option to participate in the Funding
Option is subject to all the terms and conditions set forth in the Notice and
Instruction Form, (ii) certifies that each of the representations set forth in
Item 2 is true and (iii) agrees that the commitment to participate in the Term
Loan constitutes an irrevocable commitment by the undersigned to fund the Term
Loan up to the amount so specified. The undersigned agrees to provide all of the
items set forth in the Notice and Instruction Form.


Name of Eligible Offeree:    ______________________________
(Print or Type)


U.S. Federal Tax I.D. No.(optional for Non-U.S.
persons):    ______________________________
(If Applicable)


If U.S. person, check here and attach IRS Form W-9 o


If Non-U.S. person, check here and attach appropriate IRS Form W-8 o


Signature:        ______________________________




Print Name:        ______________________________




Title:            ______________________________




Facsimile Number:    ______________________________




E-Mail Address:        ______________________________




Street Address:        ______________________________




City, State, Zip Code:    ______________________________




Telephone:        ______________________________




Date Completed:        ______________________________

















--------------------------------------------------------------------------------









Wire Information (in the event a refund is needed):


Account Name:
 
Bank Account No.:
 
ABA/Routing Number:
 
Bank Name:
 
Bank Address:
 
Reference:
 








--------------------------------------------------------------------------------






THE SUBSCRIPTION DOCUMENTS, INCLUDING YOUR NOMINEE’S CERTIFICATION OF HOLDINGS,
MUST BE RECEIVED BY THE SUBSCRIPTION AGENT AT ITS EMAIL ADDRESS LISTED BELOW AND
THE AMOUNT OF YOUR TOTAL FUNDING (ITEM 4) MUST BE TRANSFERRED TO THE FUNDING
ACCOUNT BEFORE 5:00 P.M., NEW YORK CITY TIME, ON JANUARY 25, 2017, OR THE
INSTRUCTIONS TRANSMITTED HEREBY MAY NOT BE COUNTED.




Wilmington Trust, National Association
Telephone: (212) 941-4439
Email: jhclark@wilmingtontrust.com
Attention: Joseph Clark









--------------------------------------------------------------------------------






ANNEX II-A TO
NOTICE AND INSTRUCTION FORM


FORBES ENERGY SERVICES LTD.


NOMINEE’S CERTIFICATION OF HOLDINGS


Your ownership of Senior Unsecured Notes must be confirmed in order to
participate in the Funding Option.


The nominee holding your Senior Unsecured Notes as of 5:00 p.m., New York City
time, on December 19, 2016, must complete Box A on your behalf and complete Box
C. Box B is only required if any or all of your Senior Unsecured Notes were on
loan as of 5:00 p.m., New York City time, on December 19, 2016 (as determined by
your nominee).


Box A
For Use by the Nominee
Box B
Nominee Proxy—Only if Needed


DTC Participant Name: ____________________


DTC Participant Number: ____________________




Principal Amount of Senior Unsecured Notes (CUSIP No. 345143 AC 5) held by this
account as of 5:00 p.m., New York City time, on December 19, 2016




$__________________ principal amount




Nominee authorized signatory: ____________________


Nominee contact name: ____________________


Nominee contact email: ____________________


Contact telephone number: ____________________


Beneficial Holder name: ____________________






DTC Participant Name: ____________________


DTC Participant Number: ____________________




Principal Amount of Senior Unsecured Notes (CUSIP No. 345143 AC 5) held by this
account as of 5:00 p.m., New York City time, on December 19, 2016




$__________________ principal amount




Nominee authorized signatory: ____________________


Nominee contact name: ____________________


Nominee contact email: ____________________


Contact telephone number: ____________________


Beneficial Holder name: ____________________







Box C
For Use Only by the Nominee
MEDALLION GUARANTEE:
(In lieu of providing a medallion stamp, a Nominee may provide a notarized
signature on this Nominee’s Certification Of Record Date Holdings and a list of
authorized signatories on the letterhead of the Nominee.)








































--------------------------------------------------------------------------------






ANNEX II-B TO
NOTICE AND INSTRUCTION FORM




FORBES ENERGY SERVICES LTD.


INSTRUCTIONS FOR COMPLETING SUBSCRIPTION FORM


EXPIRATION TIME/SUBSCRIPTION AGENT:


The Expiration Time for participation in the Funding Option is 5:00 p.m., New
York City Time, on January 25, 2017 unless extended or earlier terminated. To
elect to participate in the Funding Option, you must complete, sign, and return
this Subscription Form and the other Subscription Documents to your nominee in
sufficient time to allow your nominee to complete the Certification of Holdings
on your behalf and deliver electronic copies of all Subscription Documents to
the Subscription Agent at the following email address for receipt by the
Subscription Agent no later than the Expiration Time:


Wilmington Trust, National Association
Telephone: (212) 941-4439
Email: jhclark@wilmingtontrust.com
Attention: Joseph Clark


To effect a subscription, you must take the following steps:


1.
Complete Item 1 of the Subscription Form.



2.
Review the representations in Item 2 of the Subscription Form. In order to
participate in the Funding Option, each of the representations set forth in Item
2 must be correct.

 
3.
In Item 3 of the Subscription form, calculate the Total Subscription
Participation Amount and the Total Funding Fee Amount.



4.
Calculate the Total Funding Amount in Item 4.



5.
Review the certification item in Item 5 of the Subscription Form.



6.
Complete Item 5 of the Subscription Form.



7.
Deliver the following items to your nominee in sufficient time to allow your
nominee to complete the Certification of Holdings on your behalf (Annex II-A)
and deliver electronic copies of all Subscription Documents to the Subscription
Agent by email on or before the Expiration Time:



a.
The Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form
W-8, as applicable).



b.
The Total Funding Amount (Item 5) to be wired to the following Funding Account:



Wilmington Trust
Wilmington, DE
ABA No. 031-100-092
Account No. 119548-000
Re: Forbes Energy Subscription Agent
Attn: Corporate Capital Markets/Joseph Clark


c.
Executed signature page to the Credit Agreement for the Term Loan (Annex II-C).



d.
Completed Administrative Questionnaire for the Term Loan (Annex II-D).



e.
Any other documentation requested by the Subscription Agent or the
Administrative Agent.








--------------------------------------------------------------------------------






PLEASE NOTE:


IF YOU HAVE ANY QUESTIONS REGARDING THIS SUBSCRIPTION FORM, ANY OTHER
SUBSCRIPTION DOCUMENT OR THE PROCEDURES RELATED HERETO, PLEASE CALL THE
SUBSCRIPTION AGENT, WILMINGTON TRUST, NATIONAL ASSOCIATION, ATTENTION JOSEPH
CLARK, AT 212-941-4439.


Your participation in the Funding Option is subject to you providing all
information and other documents required by the Subscription Agent and the
Subscription Agent’s satisfactory review of such information and documents (as
determined in the sole discretion of the Subscription Agent).


Forbes Energy Services Ltd., along with certain affiliates, intends to file a
voluntary petition for relief under chapter 11 of the Bankruptcy Code and
expects to operate its business and manage its property as a
debtor-in-possession pursuant to the Bankruptcy Code.


This Notice and Instruction Form and any exhibits thereto shall not constitute
or be deemed to constitute a solicitation by any party of votes to approve or
reject a Chapter 11 plan for any debtor. A solicitation with respect to votes to
approve or reject a Chapter 11 plan is being conducted concurrently through a
disclosure statement that complies with section 1125 of the Bankruptcy Code.





--------------------------------------------------------------------------------







ANNEX II-C TO
NOTICE AND INSTRUCTION FORM
Signature Page to Term Loan







--------------------------------------------------------------------------------











 
LENDER:
 
SENIOR UNSECURED NOTEHOLDER
____________________________________________
                             Entity Name


By:_________________________________________
Name:
Title:










--------------------------------------------------------------------------------







ANNEX II-D TO
NOTICE AND INSTRUCTION FORM


ADMINISTRATIVE QUESTIONNAIRE


Deal Name:
 
Agent Address:
Wilmington Trust, N.A
Return To:
Loan Agency Middle Admin
 
50 South Sixth Street
Phone:
612-217-5649
 
Suite 1290
Fax:
612-217-5651
 
Minneapolis, MN 55402
E-mail:
LoanAgency@WilmingtonTrust.com



LENDER INFORMATION:
Legal Name of Lender:
 
Legal Address:
 
Fund Manager:
 
 
 
 
 





ADMINISTRATIVE/OPERATIONS/NOTICES CONTACTS:
 
Primary Contact
Secondary Contact
Name:
 
 
Company:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Phone:
 
 
Fax:
 
 
E-Mail Address:
 
 





CREDIT CONTACTS:
 
Primary Contact
Secondary Contact
Name:
 
 
Company:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Phone:
 
 
Fax:
 
 
E-Mail Address:
 
 






--------------------------------------------------------------------------------







INTRALINKS CONTACTS:
Name:
 
Phone:
 
E-mail Address:
 
 
 
Name:
 
Phone:
 
E-mail Address:
 
 
 
Name:
 
Phone:
 
E-mail Address:
 



DOMESTIC WIRE INSTRUCTIONS:
Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 



FOREIGN WIRE INSTRUCTIONS:
Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 
Reference:
 



TAX FORM PROVIDED:


W-9        o    
W-8BEN    o
W-8IMY    o
W-8ECI    o
W-8EXP    o
Other        o















--------------------------------------------------------------------------------







Schedule 7(u)(i)
Personal Property
Subject to the provisions of that certain Loan and Security Agreement, dated
September 9, 2011 (as so amended and as at any time further amended, modified,
restated or supplemented, the “Loan Agreement”) among Forbes Energy Services LLC
(“Energy Services”), TX Energy Services, LLC (“TX Energy”), C.C. Forbes, LLC, as
successor by merger to Superior Tubing Testers, LLC (“CC”), and Forbes Energy
International, LLC (“FEI,” and together with Energy Services, TX Energy and CC,
the “Borrowers”), the Company, the lenders party thereto, and Regions Bank, as
agent for such lenders and other secured parties, the loans and extensions of
credit made pursuant to the Loan Agreement are secured by first priority,
perfected security interests in and other liens in substantially all of the
assets of Borrowers.















